Citation Nr: 1012943	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 
1969.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the RO in 
Togus, Maine.  

In September 2009, during the course of the appeal, the 
Veteran appeared at a videoconference hearing at the 
Detroit, Michigan, RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  

The Board notes the Veteran's attorney's request for a copy 
of documents in the claims folder dated subsequent to the 
date (December 6, 2006) on which a copy of the file was 
previously provided to him.  The Board also notes that 
copies of documents were sent to the Veteran's attorney on 
May 21, 2007, and August 8, 2007.  This matter is referred 
to the RO for action deemed appropriate.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that the initial 50 percent schedular 
rating for his PTSD does not adequately reflect the level of 
impairment caused by that disorder.  Therefore, he maintains 
that an increased rating is warranted.  After reviewing the 
record, the Board finds that there is outstanding evidence 
which may support his claim.  Therefore, additional 
development of the record is warranted prior to further 
consideration by the Board.

VA medical records show that from August 2006 through June 
2008, the Veteran was treated for PTSD and depression.  His 
scores on the Global Assessment of Functioning scale (GAF) 
were primarily in the mid-50's.  However, one was as low as 
45.  

The GAF is relevant in determining the level of impairment 
caused by PTSD.  That scale is found in the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV) and consists of scores which reflect the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The assigned 
scores range from 100 down to zero; the lower the score, the 
greater the level of impairment.

In February 2007, the Veteran was examined by VA to 
determine the level of impairment attributable to his 
service-connected PTSD.  Following the examination, he was 
assigned a GAF score of 70.  

During his September 2009 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran testified that 
he had been fired from his job at Martin Transport, due to 
behavior associated with his service-connected PTSD.  In 
this regard, his employment records could well be relevant 
to the Veteran's claim.  However, they have not been 
requested for association with the claims folder.  

In light of the foregoing, the case is REMANDED for the 
following actions:

1.  Notify the Veteran of VA's duties to 
notify and assist him in the development 
of his claim of entitlement to an 
initial rating in excess of 50 percent 
for PTSD.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

2.  Contact Martin Transport, the 
Veteran's former employer, and request 
copies of the Veteran's employment 
records, including, but not limited to, 
employment applications; the reports of 
any pre-employment examinations; medical 
records; attendance records; dates of 
employment; the reasons for any absences 
or tardiness; job descriptions; reports 
of job training; reports of job 
performance; reports of duty limitations 
or job changes and the reasons for such 
limitations or changes; reports of 
workman's compensation claims or claims 
for other disability benefits; reports 
of vocational rehabilitation or job 
retraining; counseling statements; 
letters of appreciation or other 
commendations; customer/client letters; 
reports of union involvement; and all 
documents associated with his July 8, 
2009, accident/company's investigation 
and termination and any associated 
severance pay.  

If Martin Transport does not have such 
documents, request that it provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

If records of the Veteran's employment 
with Martin Transport are unavailable, 
notify the Veteran of that fact in 
accordance with the provisions of 
38 U.S.C.A. §§ 5103, 5103A(b) (West 
2002); 38 C.F.R. § 3.159(e) (2009).

3.  Obtain copies of VA treatment 
records covering the period from June 
10, 2008, to the present.

4.  When the actions above have been 
completed, schedule the Veteran for a 
psychiatric examination to determine the 
level of impairment caused by his PTSD.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled. 

The claims folder must be made available 
to the examiner for review of the 
pertinent documents therein in 
conjunction with the examination, and 
the examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. 

The examiner must set forth the 
manifestations of the Veteran's PTSD and 
distinguish them from any other 
psychiatric disability(ies) found to be 
present.  

In particular, the examiner should note 
whether the Veteran's PTSD is manifested 
by a flattened affect; any associated 
speech problems, such as circumstantial, 
circumlocutory, or stereotyped speech or 
intermittently illogical, obscure, or 
irrelevant speech; panic attacks, and if 
so, the frequency with which they occur; 
difficulty in understanding complex 
commands; memory impairment; impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
suicidal and/or homicidal ideation; 
obsessional rituals which interfere with 
routine activities; impaired impulse 
control; spatial disorientation; neglect 
of personal appearance and hygiene; 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
himself or others; and disorientation to 
time or place.  

In evaluating the manifestations of PTSD 
found to be present, the examiner must 
set forth a full description of the 
effects of the Veteran's PTSD upon his 
ordinary activity including his 
employment.  The examiner should 
consider the Veteran's ability to 
establish and maintain effective work 
and social relationships.  The examiner 
must also assign a GAF score, based 
solely on the level of impairment due to 
the Veteran's PTSD.  The examiner must, 
then, explain the meaning of that score.

The Veteran is advised that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§ 3.655 (2009).  

In the event that the Veteran does not 
report for the aforementioned 
examination, a copy of the notice 
scheduling the examination must be 
associated with the Veteran's claims 
folder.  It should also be noted whether 
any such notice was returned as 
undeliverable.  

5.  When the actions requested above 
have been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement to 
an initial rating in excess of 50 
percent for PTSD.  

If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do 
so.  However, he is advised that he has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

